Case 4:19-cr-40068-KES Document 32 Filed 10/28/19 Page 1 of 7 PageID #: 81




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                             SOUTHERN DIVISION


  UNITED STATES OF AMERICA,               CRl 9-40068-02

                       Plaintiff,         PLEA AGREEMENT

            vs.

  JASON ALLEN HERR,

                       Defendant.



      The Defendant, the Defendant's attorney, and the United States Attorney

for the District of South Dakota hereby submit the following Plea Agreement to

the United States District Court, which Agreement was reached pursuant to

discussions between the United States Attorney and the Defendant's attorney.

The Agreement is as follows:

      A.          ACKNOWLEDGMENT AND WAIVER OF RIGHTS AND UNDER-

STANDING OF MAXIMUM PENALTIES: The Defendant agrees that he has been

fully advised of his statutory and constitutional rights herein, and that he has

been informed of the charges and allegations against him and the penalty

therefor, and that he understands same. The Defendant further agrees that he

understands that by entering a plea of guilty as set forth hereafter, he will be

waiving certain statutory and constitutional rights to which he is otherwise

entitled.

      B.          PLEA AGREEMENT PROCEDURE - NO RIGHT TO WITHDRAW

PLEA IF COURT REJECTS RECOMMENDATION: The United States and the
Case 4:19-cr-40068-KES Document 32 Filed 10/28/19 Page 2 of 7 PageID #: 82




Defendant agree that this Plea Agreement is presented to the Court pursuant to

Rule l l(c)(l)(B) of the Federal Rules of Criminal Procedure, which authorizes the

United States to agree that it will recommend, or agree not to oppose, the

Defendant's request that a       particular sentence or sentencing range is

appropriate or that a particular provision of the Sentencing Guidelines, or policy

statement, or sentencing factor, does or does not apply. Such agreements and

recommendations are not binding on the Court, and the Defendant may not

withdraw his plea of guilty if the Court rejects them.

      C.    PLEA OF GUILTY TO CHARGE: The Defendant will plead guilty to

the Indictment filed in this case, which charges the violation of 21 U.S.C .

§§ 841(a)(l) and 846. The charge carries a mandatory minimum sentence of 10

years in prison and a maximum sentence of life in prison, a $10 million fine, or

both, and a term of supervised release. The term of supervised release in this

case is a minimum of 5 years and a maximum of life. If the Defendant is found

by a preponderance of evidence to have violated a condition of supervised release,

he may be incarcerated for an additional term of up to 5 years on any such

revocation and placed on additional supervised release for any term up to life.

There is a $100 assessment to the victims' assistance fund.

      D.    VIOLATION OF TERMS AND CONDITIONS:                    The Defendant

acknowledges and understands that if he violates the terms of this Plea

Agreement, engages in any further criminal activity, or fails to appear for

sentencing, this Plea Agreement shall become voidable at the discretion of the

United States and the Defendant will face the following consequences:


                                        [2]
Case 4:19-cr-40068-KES Document 32 Filed 10/28/19 Page 3 of 7 PageID #: 83




      (1)   All testimony and other information the Defendant has provided at

any time to attorneys , employees, or law enforcement officers of the United

States, to the Court, or to the federal grand jury may and will be used against

him in any prosecution or proceeding.

      (2)   The United States will be entitled to reinstate previously dismissed

charges and/ or pursue additional charges against the Defendant, and to use any

information obtained directly or indirectly from him in those additional

prosecutions.

      (3)   The United States will be released from any obligations, agreements ,

or restrictions imposed upon it under this Plea Agreement.

      E.    ACCEPTANCE OF RESPONSIBILITY:              The United States agrees

that based upon the information known to it at this time, the Defendant is

entitled to a two-level decrease in his offense level pursuant to U.S.S.G.

§ 3El.l(a) , provided no evidence is disclosed in the presentence report which

indicates the Defendant has not demonstrated a recognition and affirmative

acceptance of personal responsibility for his criminal conduct, and further

provided he:    (1) complies with the terms of this Plea Agreement; (2) testifies

truthfully during the change of plea hearing; (3) participates truthfully with the

Probation Office in the presentence investigation; (4) does not violate any

conditions of pretrial detention or release after he signs this agreement; and

(5) continues to exhibit conduct consistent with acceptance of responsibility.

Both the United States and the Defendant otherwise reserve the right to present

evidence and make argument regarding sentencing.


                                        [3]
Case 4:19-cr-40068-KES Document 32 Filed 10/28/19 Page 4 of 7 PageID #: 84




      F.    TIMELY ACCEPTANCE OF RESPONSIBILITY: The United States

agrees that the Defendant has timely notified authorities of his intention to enter

a plea of guilty thereby permitting the United States and the Court to allocate

their resources efficiently. Therefore, if the offense level determined prior to the

operation of U.S.S.G. § 3El. l(a) is level 16 or greater and the Defendant qualifies

for a two-level decrease under U.S.S.G. § 3El.l(a) , this provision shall be treated

at the sentencing hearing as a motion pursuant to U.S.S.G. § 3El. l(b) to

decrease the offense level by one additional level.

      G.     GOVERNMENT'S RECOMMENDATION REGARDING SENTENCE-

ANY SENTENCE WITHIN STATUTORY LIMITS:                  At the sentencing hearing,

both the United States and the Defendant are free to recommend whatever

sentence each feels is appropriate, within statutory limits, present evidence, and

make arguments in support thereof.        The Defendant understands that any

recommendation made by him or the United States is not binding on the Court.

The Defendant further understands that he may not withdraw his plea of guilty

if the Court rejects any recommendation.

      H.    SPECIAL ASSESSMENT: The Defendant agrees to remit to the U.S .

Clerk of Court, 400 S. Phillips Ave., Sioux Falls, SD 57104, no later than two

weeks prior to sentencing, a certified or cashier's check payable to the "U.S. Clerk

of Court" in the amount of $100, in full satisfaction of the statutory costs

pursuant to 18 U.S.C. § 3013.

      I.    MONETARY OBLIGATIONS - DEFENDANT'S ONGOING DUTY:

The Defendant agrees, if requested by the United States, to promptly return an


                                        [4]
Case 4:19-cr-40068-KES Document 32 Filed 10/28/19 Page 5 of 7 PageID #: 85




executed Authorization to Release Financial Records and Documents , an

executed Authorization to Release Tax Returns and Attachments, current

earnings statements , copies of his W-2s and an executed Financial Statement.

The Defendant understands that this is an ongoing duty which begins upon

execution of this plea agreement and continues until such time as payment of

any financial obligation is remitted in full.

      The Defendant agrees to assist the United States in identifying, locating,

returning, and transferring assets for use in payment of any financial obligations

imposed as part of the sentence in this case . The Defendant expressly authorizes

the United States Attorney's Office to obtain credit reports on him prior to

judgment.

      The Defendant also agrees that if he is incarcerated, he will participate in

the Bureau of Prisons' Inmate Financial Responsibility Program during any

period of incarceration in order to pay any financial obligations ordered by the

Court.     The Defendant's agreement to participate in the Inmate Financial

Responsibility Program does not limit the United States' right to pursue

collection from other available sources . If there is no period of incarceration

ordered, the Defendant agrees that payment of any financial obligations ordered

by the Court shall be a condition of probation.

      J.      BASIS FOR PLEA OF GUILTY:           The Defendant agrees that the

statement of facts , signed by the parties and incorporated herein by this

reference, provides the basis for his guilty plea in this case, and is a true and

accurate statement of his actions or omissions with regard to the charges to


                                         [5]
Case 4:19-cr-40068-KES Document 32 Filed 10/28/19 Page 6 of 7 PageID #: 86




which he is entering a plea, and that the Court may rely thereon in determining

the basis for his plea of guilty as provided for in this Plea Agreement.

      K.    WAIVER OF SPEEDY TRIAL: The Defendant agrees to waive any

rights to a speedy trial under either the United States constitution or the Speedy

Trial Act. This waiver is necessary so that the Court will have the benefit of all

relevant information at sentencing.

      L.     PARTIES BOUND:        It is further understood and agreed that this

agreement is limited to the United States Attorney's Office for the District of

South Dakota, and that this agreement cannot and does not bind other federal,

state, or local prosecuting authorities.

      M.    SCOPE OF AGREEMENT:                  This agreement shall include any

attachments, exhibits or supplements designated by the parties. It is further

understood and agreed that no additional promises, agreements, or conditions

have been entered into other than those set forth in this agreement, and this

agreement supersedes any earlier or other understanding or agreement.

      N.    WAIVER OF DEFENSES AND APPEAL RIGHTS:                  The Defendant

hereby waives all defenses and his right to appeal any non-jurisdictional issues.

The parties agree that excluded from this waiver is the Defendant's right to

appeal any decision by the Court to depart upward pursuant to the sentencing

guidelines as well as the length of his sentence for a determination of its

substantive reasonableness should the Court impose an upward departure or

an upward variance pursuant to 18 U.S.C. § 3553(a) .




                                           [6]
Case 4:19-cr-40068-KES Document 32 Filed 10/28/19 Page 7 of 7 PageID #: 87




                    SUPPLEMENT TO PLEA AGREEMENT

        The United States will file a Supplement to Plea Agreement which is

required to be filed in every case in compliance with the Court's Standing Order.

                                     RONALD A. PARSONS, JR.
                                     United States Attorney




Date                                 J ennife D . Mammenga
                                     Assistant United States
                                     P.O. Box 2638
                                     Sioux Falls, SD 5710 -2638
                                     Telephone: (605)357-2361
                                     Facsimile: (605)330-4410
                                     E-Mail: jennifer.mammenga@usdoj.gov


APPROVED:
RONALD A. PARSONS, JR.
United States Attorney
By:



DENNIS R. HOLMS
Chief, Criminal Division



   10/11)19
       I~
Date                                 Jason Allen Herr
                                     Defendant




Dai e




                                       [7]
